Defendants.— Order so far as appealed from modified so as to provide that in addition to examining National Variety Artists Fund by Martin E. King, its secretary, plaintiff may also examine defendant fund by Patrick J. Casey, its president, with leave to apply to the court to examine other individuals if need *816for such' an examination appears, and to provide in addition that plaintiff be permitted to examine as to items “ 6 ” and “ 18 ” of the order to show cause and may have a discovery and inspection as demanded in subdivision “ e ” to the extent permitted by Zeltner v. Fidelity & Deposit Company of Maryland, (220 App. Div. 21), and as so modified affirmed, with twenty dollars costs and disbursements to the plaintiff. No opinion. Settle order on notice. Present — Finch, P. J., Martin, O’Malley, Townley and Glennon, JJ.